Ejectment for the premises claimed in the declaration. The defendant entered into the common rule, and pleaded not guilty. The following case agreed was submitted to the court: Both parties claimed under William Borden, Sr. William Borden, Sr., in the year 1790 made a deed, of which the following are the substantial parts: By this deed, in consideration of love and affection, etc., he conveyed the premises in dispute to his son, William Borden, Jr., "to have and to hold the same to the said William Borden, Jr., during his natural life only, and then to return to the male child or children of the said William Borden, Jr., lawfully begotten of his body; for the want of such, (210) to return to the male children of his other sons, Benjamin and Joseph, to their proper use, benefit, and behoof, of him, them, and every of them equally, and to their heirs and assigns forever." The will then goes on with clauses of warranty, etc. William Borden, Jr., died intestate on 15 October, 1843, leaving him surviving the lessor of the plaintiff, Barclay D. Borden, his only son and heir at law, he having been the only male child of the said William Borden, Jr., born in lawful wedlock.
William Borden, Jr., in his lifetime, to wit, on 16 September, 1815, by deed of that date, conveyed the premises in dispute to one James *Page 158 
Porter, from whom the defendant deduced a regular paper title. This deed contained a covenant of general warranty against the grantor and his heirs. It was admitted that the defendant and those under whom he claimed had been in possession of the premises in dispute from the time of the date of the deed to James Porter to the time of the institution of this suit, and that the defendant still holds and claims title to the farm under the said deed.
It is agreed that the main question in this cause arises upon the construction of the deed from William Borden, Sr., to William Borden, Jr.; the plaintiff contending that by the express terms and conditions of the said deed William Borden, Jr. only took a life estate in the premises, and, upon his death, the limitation over to the lessor of the plaintiff, Barclay D. Borden, he being the only male child of the said William Borden, Jr., could only took effect, and that, therefore, the said William Borden, Jr., could only convey a life estate to the purchaser from him. On the contrary, it is contended by the defendant that the limitation in the said deed is too remote, inoperative and void, and that the lessor of the plaintiff took no estate whatever under the said deed. It is further agreed that if his Honor should be of opinion, upon this statement, that the (211) plaintiff is entitled to recover, judgment is to be entered for him; otherwise, for the defendant.
His Honor being of opinion that the deed from William Borden, Sr., to William Borden, Jr., conveyed only a life estate to William Borden, Jr., and that the limitation in the said deed to the lessor of the plaintiff was good and not too remote, and that, therefore, the plaintiff was entitled to recover, judgment was accordingly entered in favor of the plaintiff. From this judgment the defendant appealed.
The deed, executed in 1790, by William Borden, Sr., inured as a covenant to stand seized of the land to the use of his son William Borden for life, remainder to all the sons of William Borden in fee. If the lessor of the plaintiff was born at the date of the deed, his remainder was vested. If he was not then born, the ulterior use was contingent, and became vested in him immediately he was born; for the fee, remaining in the covenantor, William Borden, Sr., or his heirs, was a sufficient seizin to feed the contingent use whenever it came into esse, and enabled the statute of uses to transfer the equitable use into a legal estate in fee in remainder.
The above estates are to be found in the premises and habendum clauses of this very inartificially drawn deed. What follows the habendum in the deed does not affect the extent of the estates before created; *Page 159 
all that is, as to this party, but a covenant for quiet enjoyment. William Borden, the tenant for life, in 1845 made a deed of bargain and sale in fee of the land, with a general warranty, to James Porter. This warranty descending upon the lessor of the plaintiff, the heir at law of the bargainor, is made void by sec. 8, ch. 43, Rev. Stat., which declares that all warranties which shall be made by any tenant (212) for life of any lands, the same descending or coming to any person in reversion or remainder, shall be void and of no effect; and, likewise, all collateral warranties of any lands by any ancestor who has no estate of inheritance in possession in the same shall be void against the heirs. The lessor of the plaintiff had no right to enter until the death of the father, which happened in 1843.
We see no error in the opinion of his Honor, and the judgment must be
PER CURIAM.                                          Affirmed.
Cited: Brown v. Ward, 103 N.C. 176.